Exhibit 10.7

EXECUTION COUNTERPART

SIXTH AMENDMENT TO

CREDIT AGREEMENT, SECOND AMENDMENT

TO SECURITY DEPOSIT AGREEMENT AND CONSENT

This SIXTH AMENDMENT TO CREDIT AGREEMENT, SECOND AMENDMENT TO SECURITY DEPOSIT
AGREEMENT AND CONSENT (this “Amendment and Consent”) is entered into, as of
June 24, 2010, by Cheniere Common Units Holding, LLC, a Delaware limited
liability company (the “Borrower”), the Loan Parties, the Lenders party hereto
and The Bank of New York Mellon, as administrative agent (in such capacity and
together with its successors, the “Administrative Agent”), as collateral agent
(in such capacity and together with its successors, the “Collateral Agent”) and
as depositary agent (in such capacity and together with its successors, the
“Depositary Agent”) .

All capitalized terms used in this Amendment and Consent and not otherwise
defined herein have the meanings ascribed to such terms in the Credit Agreement
(as defined below).

Preliminary Statements

A. The Borrower has entered into that certain Credit Agreement, dated as of
August 15, 2008, by and among the Borrower, the Administrative Agent, certain
affiliates of the Borrower signatory thereto and the Lenders from time to time
party thereto (as amended by that certain First Amendment to Credit Agreement,
dated as of September 15, 2008, Second Amendment to Credit Agreement, dated as
of December 31, 2008, Third Amendment to Credit Agreement, dated as of April 3,
2009, Fourth Amendment to Credit Agreement, dated as of April 9, 2009, Amendment
No. Four-A to Credit Agreement, dated as of April 27, 2009, Amendment No. Four-B
to Credit Agreement, dated as of April 28, 2009, Amendment No. Four-C to Credit
Agreement, dated as of June 23, 2009, Amendment No. Four-D to Credit Agreement,
dated as of June 29, 2009, and Fifth Amendment to Credit Agreement, dated as of
September 17, 2009, as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

B. In connection with the Credit Agreement, Holdings, the Collateral Agent and
the Depositary Agent have entered into that certain Security Deposit Agreement
dated as of August 15, 2008 (as amended by that certain First Amendment to
Security Deposit Agreement dated as of June 19, 2009, as further amended,
restated, supplemented or otherwise modified from time to time, the “Depositary
Agreement”);

C. CMI intends to assign all of its rights and obligations under the CMI TUA to
Cheniere Energy Investments, LLC;

D. The Borrower has notified the Administrative Agent, the Collateral Agent, the
Depositary Agent and the Lenders that it desires to amend the Credit Agreement
and the Depositary Agreement to, among other things, (i) permit the amendment of
the Management and Administrative Services Letter Agreement dated March 26 2007
between CQP and Cheniere LNG Terminals (the “Management Services Letter”) in the
form of Exhibit A hereto and (ii) cause up to $63,580,000 of the funds held in
the TUA Reserve Account to be used pay all accrued and unpaid interest, all
outstanding Permitted Accrued Interest, and the remainder to pay principal of
the Loans under the Credit Agreement, all as set forth herein on the terms and
conditions set forth herein; and



--------------------------------------------------------------------------------

E. Subject to certain conditions as set forth herein, the Administrative Agent,
the Collateral Agent, the Depositary Agent and the Lenders are willing to agree
to the amendments to the Credit Agreement and the Depositary Agreement as set
forth herein.

NOW THEREFORE, in consideration of the premises and the agreements and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Loan Parties, the Administrative Agent, the
Collateral Agent, the Depositary Agent and the Lenders, hereby agree as follows:

 

1.

Amendments to Credit Agreement. On the Sixth Amendment Effective Date, the
Credit Agreement is amended as follows:

 

  1.1.

Amendments to Section 1.01 (Definitions).

 

  1.1.1.

Section 1.01 of the Credit Agreement is hereby amended by adding the following
new definitions in proper alphabetical sequence:

“Sixth Amendment” shall mean that certain Sixth Amendment to Credit Agreement,
First Amendment to Depositary Agreement and Consent, dated as of June 24, 2010,
among the Borrower, certain affiliates of the Borrower signatory thereto, the
Administrative Agent, the Collateral Agent, the Depositary Agent and the Lenders
party thereto.

“Sixth Amendment Effective Date” shall mean the date of satisfaction or waiver
by the Lenders of the conditions referred to in Section 5 of the Sixth
Amendment.

“Variable Capacity Rights Agreement” shall mean the Variable Capacity Rights
Agreement dated as of June 24, 2010 between CMI and Cheniere Energy Investments,
LLC.

 

  1.1.2.

The definition of “CEI Threshold” is hereby amended and restated in its entirety
to read as follows:

“        “CEI Threshold” shall mean an amount equal to $150,000,000, of which no
more than $50,000,000 may be utilized for the purposes of issuing Guarantees in
respect of obligations not constituting Indebtedness of the Marketing Entities;
provided that CEI’s guarantee of CMI’s obligations under the Variable Capacity
Rights Agreement shall not be counted in determining the CEI Threshold. For the
avoidance of doubt, the transactions permitted pursuant to Sections 6.01(h),
6.04(d)(X) and 6.10(g)(X) shall not in the aggregate exceed the amount set forth
in the preceding sentence.”

 

2



--------------------------------------------------------------------------------

  1.1.3.

The definition of “CMI TUA” is hereby amended and restated in its entirety to
read as follows:

““CMI TUA” means that certain Amended and Restated LNG Terminal Use Agreement
between CMI and Sabine dated November 9, 2006, as amended by Amendment of LNG
Terminal Use Agreement dated January 25, 2007 and as assigned by CMI to Cheniere
Energy Investments, LLC pursuant to that certain Assignment and Assumption
Agreement dated as of June 24, 2010 among CMI, Sabine and Cheniere Energy
Investments, LLC.”

 

  1.1.4.

Section 1.01 of the Credit Agreement is further amended by deleting the existing
definitions of “Operation Fee” and “Reservation Fee”.

 

  1.2.

Amendment to Section 5.11 (Use of Funds in the TUA Reserve Account). Clause
(b) and Clause (c) of Section 5.11 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(b) [RESERVED].”

“(c) [RESERVED].”

 

  1.3.

Amendment to Section 6.06 (Transactions with Affiliates). Section 6.06 of the
Credit Agreement is hereby amended by adding the following at the end thereof:
“; provided that the Affiliate transactions contemplated by the Sixth Amendment
shall each be permitted hereunder.”

 

  1.4.

Amendments to Section 6.09 (Amendments or Waivers of Organizational Documents;
Intercompany Loans and Management Services Agreements). Section 6.09 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“SECTION 6.09. Amendments or Waivers of Organizational Documents; Intercompany
Loans and Management Services Agreements. Without the prior consent of the
Required Lenders (i) the Borrower shall not agree to any amendment, restatement,
supplement or other modification to, or waiver of, any of its Organizational
Documents or the Global Intercompany Note in a manner adverse to the Secured
Parties (ii) Holdings shall not permit CQP GP to amend the CQP Partnership
Agreement and (iii) no Loan Party which is a party to a Management Services
Agreement will agree to any amendment to a Management Services Agreement to
which it is a party; provided that the Management and Administrative Services
Letter Agreement dated March 26, 2007 between CQP and Cheniere LNG Terminals may
be amended in the form delivered to the Administrative Agent in accordance with
Section 5.6 of the Sixth Amendment.”

 

  1.5.

Amendment to Section 6.10 (Restricted Payments). Clause (e) of Section 6.10 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“(e) [RESERVED].”

 

3



--------------------------------------------------------------------------------

  1.6.

Amendment to Section 6.14 (Management Services Agreements). Section 6.14 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“SECTION 6.14. Management Services Agreement. CEI will not permit any Loan Party
or CQP GP to take any action that would cause a reduction in the payments under,
reduce the tenor of or make any other material change to any of the Management
Services Agreements; provided that the Management and Administrative Services
Letter Agreement dated March 26, 2007 between CQP and Cheniere LNG Terminals may
be amended in the form delivered to the Administrative Agent in accordance with
Section 5.6 of the Sixth Amendment.”

 

  1.7.

Amendment to Section 6.17 (Distribution Reserve). Section 6.17 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“SECTION 6.17. [RESERVED].”

 

2.

Amendments to Depositary Agreement. On the Sixth Amendment Effective Date, the
Depositary Agreement is amended as follows:

 

  2.1.

Amendment to Section 1.1 (Defined Terms). The definition of “Financial Officer’s
Certificate” is hereby amended and restated in its entirety to read as follows:

““Financial Officer’s Certificate” shall mean a certificate from a Financial
Officer of Holdings addressed to the Depositary Agent and the Collateral Agent
by Holdings and executed by the Financial Officer of Holdings, in form and
substance reasonably satisfactory to the Depositary Agent and the Collateral
Agent.”

 

  2.2.

Amendment to Section 3.1 (Deposits into the TUA Reserve Account). Clause (b) of
Section 3.1 of the Depositary Agreement is hereby amended and restated in its
entirety to read as follows:

“(b) Disbursements from the TUA Reserve Account. To the extent that no Event of
Default has occurred and is continuing, Holdings may request from time to time
disbursements from the Account for general working capital purposes or any other
purpose not prohibited by the Loan Documents. Upon receipt by the Depositary
Agent of a completed Withdrawal Certificate in accordance with the foregoing
before 12:00 Noon (New York City time) on any Business Day, the Depositary Agent
shall make the disbursements as specified in such Withdrawal Certificate as soon
as reasonably practicable, and in any event within five (5) Business Days
following receipt of such Withdrawal Certificate.”

 

  2.3.

Amendment to Section 3.5 (Trigger Event Date). Clause (e)(iii) of Section 3.5 of
the Depositary Agreement is hereby amended and restated in its entirety to read
as follows:

“(iii) [RESERVED];”

 

  2.4.

Amendment to Appendix A and Appendix B. Appendix A to the Depositary Agreement
is hereby deleted. Appendix B to the Depositary Agreement is hereby deleted and
replaced with the Withdrawal Certificate attached to this Amendment as Appendix
1.

 

4



--------------------------------------------------------------------------------

3.

Certain Consents and Limited Waivers to Amendment. On the Sixth Amendment
Effective Date, the Lenders (as evidenced by their executed signature pages
hereto) hereby consent to (i) the amendment to the Management Services Letter in
the form required by Section 5.6 hereof and (ii) the use of amounts on deposit
in the TUA Reserve Account to make the payments set forth in Section 5.7 hereof.
For the avoidance of doubt, in connection with the transactions contemplated by
this Amendment and Consent, the Lenders hereby consent to the amendment to the
Management Services Letter in the form required by Section 5.6 hereof
notwithstanding any provision in (x) the LNG Entities Guarantee and Collateral
Agreement (Crest Entities) to the contrary, including Section 5.12 thereof and
(y) the CQP Consent and Agreement (Management Services Letter Agreement) dated
as of August 15, 2008 among Cheniere LNG Terminals, Inc., Cheniere Energy
Partners, L.P. and the Collateral Agent, including Section 1(f) thereof.

 

4.

Representations and Warranties. Each Loan Party hereby represents and warrants
to the Administrative Agent, the Collateral Agent and the Lenders (which
representations and warranties shall survive the execution and delivery of this
Amendment and Consent), as follows:

 

  4.1.

Absence of Defaults. No event has occurred and is continuing or will result from
the consummation of the transactions contemplated by this Amendment and Consent
that would constitute a Default or Event of Default after giving effect to this
Amendment and Consent.

 

  4.2.

Enforceability. This Amendment and Consent has been duly executed and delivered
by such Loan Party and constitutes a legal, valid and binding obligation of such
Loan Party enforceable against such Loan Party in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

  4.3.

Authorization, No Conflicts. The execution, delivery and performance of this
Amendment and Consent by each Loan Party (i) has been duly authorized by all
requisite organizational action of such Person and (ii) will not (A) violate
(1) any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents or by-laws of such
Person, (2) any order of any Governmental Authority or arbitrator or (3) any
provision of any indenture, agreement or other instrument to which such Person
is a party or by which it or any of its property is or may be bound, (B) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such indenture, agreement or other instrument or (C) result in the creation
or imposition of any Lien upon or with respect to any property or assets now
owned or hereafter acquired by such Person (other than Liens created under the
Security Documents).

 

  4.4.

Incorporation of Representations and Warranties. The representations and
warranties contained in Article III of the Credit Agreement are and will be true
and correct in all

 

5



--------------------------------------------------------------------------------

 

material respects on and as of the date hereof to the same extent as though made
on and as of this date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.

 

5.

Effectiveness. The effectiveness of this Amendment and Consent is subject to the
satisfaction of each the following conditions precedent:

 

  5.1.

Execution. The Administrative Agent shall have received duly executed and
delivered counterparts of this Amendment and Consent that, when taken together,
bear the signatures of the Loan Parties, the Lenders, the Administrative Agent,
the Collateral Agent and the Depositary Agent.

 

  5.2.

Representations and Warranties. The representations and warranties contained
herein shall be true and correct in all respects.

 

  5.3.

Necessary Consents. Each Loan Party shall have obtained all material consents
necessary or advisable in connection with the transactions contemplated by this
Amendment and Consent.

 

  5.4.

Fees. All fees and expense reimbursement payable by the Borrower to the
Administrative Agent, the Collateral Agent, the Depositary Agent and the Lenders
for which invoices have been presented shall have been paid in full.

 

  5.5.

CMI TUA. The Administrative Agent shall have received evidence in form and
substance satisfactory to the Lenders of the assignment by CMI of its rights and
obligations under the CMI TUA to Cheniere Energy Investments, LLC, such
assignment to be in form and substance satisfactory to the Lenders.

 

  5.6.

Amendment to Management Services Letter. The Administrative Agent shall have
received an Officer’s Certificate of the Borrower certifying that attached
thereto is a true, correct and complete copy of a duly executed amendment to the
Management Services Letter. Such amendment shall be in form, scope and substance
acceptable to the Lenders.

 

  5.7.

Payment of Permitted Accrued Interest and Principal. Holdings shall have
delivered to the Depositary Agent (with a copy to the Administrative Agent) a
duly executed Withdrawal Certificate irrevocably directing that a prepayment of
the Loans (together with accrued and unpaid interest thereon) in an amount equal
to $63,580,000 be made to the Administrative Agent to be applied, first, to all
accrued and unpaid interest on the Loans to the date of such prepayment, second,
to principal of the Loans consisting of Permitted Accrued Interest and, third,
to the remaining principal of the Loans (other than principal of the Loans
consisting of Permitted Accrued Interest), in each case, in accordance with the
Credit Agreement; provided the provisions of Section 2.08 of the Credit
Agreement shall be waived with respect to such payments of principal pursuant to
this Section 5.7 in excess of Permitted Accrued Interest.

 

6



--------------------------------------------------------------------------------

  5.8.

Variable Capacity Rights Agreement. The Administrative Agent shall have received
an Officer’s Certificate of the Borrower certifying that attached thereto is a
true, correct and complete copy of the duly executed Variable Capacity Rights
Agreement.

 

  5.9.

Opinion of Counsel. The Lenders shall have received, on behalf of themselves and
the Administrative Agent, a favorable written opinion of Andrews Kurth LLP,
counsel to the Borrower, with respect to the enforceability of the Management
Services Letter and non-contravention of the Management Services Letter with the
CQP Partnership Agreement in form and substance satisfactory to the Lenders.

Notwithstanding anything to the contrary in this Amendment and Consent, each
Lender by delivering its signature page to this Amendment and Consent hereby
directs the Agents and the Depositary Agent to execute this Amendment and
Consent and shall be deemed to have acknowledged receipt of and consented to and
approved the Amendment and Consent and each other document required hereunder to
be approved by any Agent or any Lender, as applicable, on the date such Lender
delivers its signature to this Amendment and Consent and each of the Agents and
the Depositary Agent shall be entitled to rely on such confirmation.

 

6.

Reference to and Effect Upon the Loan Documents.

 

  6.1.

Except as specifically set forth above, the Credit Agreement and each other Loan
Document shall remain in full force and effect and is hereby ratified and
confirmed. Except to the extent expressly set forth herein, the execution,
delivery and effectiveness of this Amendment and Consent shall not operate as a
waiver of any right, power or remedy of Agents or any Lender under the Loan
Documents, or any other document, instrument or agreement executed and/or
delivered in connection therewith.

 

  6.2.

Any reference in any Loan Document to the Credit Agreement shall be a reference
to the Credit Agreement as modified by this Amendment and Consent, and any
reference in any Loan Document to any other Loan Document shall be a reference
to such referenced Loan Document as modified by this Amendment and Consent.

 

  6.3.

This Amendment is a Loan Document. The provisions of Section 9.15 of the Credit
Agreement shall apply with like effect to this Amendment and Consent.

 

7.

Further Assurances. Each Loan Party hereby agrees to authorize, execute and
deliver all additional instruments, certificates, financing statements,
agreements or documents, and take all such actions as the Administrative Agent,
the Collateral Agent, the Depositary Agent or the Lenders may reasonably request
for the purposes of implementing or effectuating the provisions of this
Amendment and Consent.

 

8.

Governing Law. THIS AMENDMENT AND CONSENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

7



--------------------------------------------------------------------------------

9.

Headings. Section headings in this Amendment and Consent are included herein for
convenience of reference only and shall not constitute part of this Amendment
and Consent for any other purposes.

 

10.

Counterparts. This Amendment and Consent may be executed by all parties hereto
in any number of separate counterparts each of which may be delivered in
original, facsimile or other electronic (e.g., “.pdf”) form, and all of such
counterparts taken together constitute one instrument.

 

11.

Severability. In case any one or more of the provisions contained in this
Amendment and Consent shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision hereof, and this Amendment and Consent
shall be construed as if such invalid, illegal, or unenforceable provision had
never been contained herein.

 

12.

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AMENDMENT AND CONSENT OR ANY OTHER LOAN DOCUMENTS AND FOR ANY COUNTERCLAIM
THEREIN.

 

13.

Final Agreement of the Parties. THIS AMENDMENT AND CONSENT, THE CREDIT AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

[Remainder of this page intentionally left blank]

 

8



--------------------------------------------------------------------------------

CHENIERE COMMON UNITS HOLDING,

LLC, as Borrower

By:

 

        /s/ Graham A. McArthur

 

        Name: Graham A. McArthur

 

        Title: Treasurer

CHENIERE CORPUS CHRISTI PIPELINE,

L.P., as a Loan Party

By:

 

        /s/ Graham A. McArthur

 

        Name: Graham A. McArthur

 

        Title: Treasurer

CHENIERE CREOLE TRAIL PIPELINE, L.P.,

as a Loan Party

By:

 

        /s/ Graham A. McArthur

 

        Name: Graham A. McArthur

 

        Title: Treasurer

CHENIERE ENERGY OPERATING CO.,

INC., as a Loan Party

By:

 

        /s/ Graham A. McArthur

 

        Name: Graham A. McArthur

 

        Title: Treasurer

CHENIERE MIDSTREAM HOLDINGS, INC.,

as a Loan Party

By:

 

        /s/ Graham A. McArthur

 

        Name: Graham A. McArthur

 

        Title: Treasurer

Signature Page to Sixth Amendment



--------------------------------------------------------------------------------

CHENIERE PIPELINE COMPANY, as a Loan

Party

By:

 

        /s/ Graham A. McArthur

 

        Name: Graham A. McArthur

 

        Title: Treasurer

CHENIERE PIPELINE GP INTERESTS, LLC,

as a Loan Party

By:

 

        /s/ Graham A. McArthur

 

        Name: Graham A. McArthur

 

        Title: Treasurer

CHENIERE SOUTHERN TRAIL GP, INC., as a

Loan Party

By:

 

        /s/ Graham A. McArthur

 

        Name: Graham A. McArthur

 

        Title: Treasurer

CHENIERE SOUTHERN TRAIL PIPELINE,

L.P., as a Loan Party

By:

 

        /s/ Graham A. McArthur

 

        Name: Graham A. McArthur

 

        Title: Treasurer

GRAND CHENIERE PIPELINE, LLC, as a

Loan Party

By:

 

        /s/ Graham A. McArthur

 

        Name: Graham A. McArthur

 

        Title: Treasurer

Signature Page to Sixth Amendment



--------------------------------------------------------------------------------

CHENIERE ENERGY SHARED SERVICES,

INC., as a Loan Party

By:

 

        /s/ Graham A. McArthur

 

        Name: Graham A. McArthur

 

        Title: Treasurer

CHENIERE ENERGY, INC., as a Loan Party

By:

 

        /s/ Graham A. McArthur

 

        Name: Graham A. McArthur

 

        Title: Treasurer

CHENIERE LNG HOLDINGS, LLC, as a Loan

Party

By:

 

        /s/ Graham A. McArthur

 

        Name: Graham A. McArthur

 

        Title: Treasurer

CHENIERE LNG O&M SERVICES, LLC, as a

Loan Party

By:

 

        /s/ Graham A. McArthur

 

        Name: Graham A. McArthur

 

        Title: Treasurer

CHENIERE LNG TERMINALS, INC., as a Loan

Party

By:

 

        /s/ Graham A. McArthur

 

        Name: Graham A. McArthur

 

        Title: Treasurer

Signature Page to Sixth Amendment



--------------------------------------------------------------------------------

CHENIERE LNG, INC., as a Loan Party

By:

 

        /s/ Graham A. McArthur

 

        Name: Graham A. McArthur

 

        Title: Treasurer

Signature Page to Sixth Amendment



--------------------------------------------------------------------------------

LENDERS:

GSO SPECIAL SITUATIONS FUND LP, as a

Lender

By: GSO Capital Partners LP, its investment advisor By:  

/s/ Marisa Beeney

Name:   Marisa Beeney Title:   Authorized Signatory GSO COF FACILITY LLC, as a
Lender By: GSO Capital Partners LP, as Portfolio Manager By:  

/s/ Marisa Beeney

Name:   Marisa Beeney Title:   Authorized Signatory

GSO SPECIAL SITUATIONS OVERSEAS

MASTER FUND LTD, as a Lender

By: GSO Capital Partners LP, its investment advisor By:  

/s/ Marisa Beeney

Name:   Marisa Beeney Title:   Authorized Signatory

Signature Page to Sixth Amendment



--------------------------------------------------------------------------------

HECKBERT 21 GROUP FINANCING LIMITED LIABILITY COMPANY, BUDAPEST (HU), ZURICH
BRANCH, as a Lender By:  

/s/ Weisz Adrienn

Name:   Weisz Adrienn Title:   Branch Manager BLACKSTONE DISTRESSED SECURITIES
FUND L.P., as a Lender By: Blackstone Distressed Securities Advisors L.P., its
investment manager By:  

/s/ Marisa Beeney

Name:   Marisa Beeney Title:   Authorized Signatory INVESTMENT PARTNERS II (A),
LLC, as a Lender By: Blackrock Financial Management, Inc., its investment
manager By:  

/s/ Mark Everitt

Name:   Mark Everitt Title:   Managing Director By:  

/s/ Marie Bender

Name:   Marie Bender Title:   Managing Director SCORPION CAPITAL PARTNERS, LP
By: Scorpion GP, LLC By:  

/s/ Kevin McCarthy

Name:   Kevin McCarthy Title   Manager

Signature Page to Sixth Amendment



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Administrative Agent and Collateral Agent By:  

/s/ Tracey Buckley

Name:   Tracey Buckley Title:   Vice President THE BANK OF NEW YORK MELLON, as
Depositary Agent By:  

/s/ Beata Harvin

Name:   Beata Harvin Title:   Vice President

Signature Page to Sixth Amendment



--------------------------------------------------------------------------------

APPENDIX 1

TO THE AMENDMENT AND CONSENT

[FORM OF WITHDRAWAL CERTIFICATE TO DEPOSITARY AGREEMENT]

Appendix B to

Security Deposit Agreement

FORM OF WITHDRAWAL CERTIFICATE

WITHDRAWAL CERTIFICATE

Date of Certificate: [                                        ]

The Bank of New York Mellon

as Depositary Agent

101 Barclay Street, 8 W

New York, NY 10286

Attn: Corporate Trust Administration

Fax: (212) 815-5707

The Bank of New York Mellon

as Collateral Agent

600 East Las Colinas Blvd. Suite 1300

Irving, TX 75039

Attention: Melinda Valentine, Vice President

Fax: (972) 401-8555

Re: SECURITY DEPOSIT AGREEMENT (as amended, supplemented or otherwise modified
from time to time, the “Agreement”) dated as of August 15, 2008, by and among
Cheniere LNG Holdings, LLC, a Delaware limited liability company (“Holdings”),
The Bank of New York Mellon, a New York banking corporation, in its capacity as
the Collateral Agent, and The Bank of New York Mellon, in its capacity as the
Depositary Agent.

Ladies and Gentlemen:

I, [                                         ], am an authorized officer of
Holdings and am delivering this certificate (this “Withdrawal Certificate”)
pursuant to Section 3.1(b) of the Agreement. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned thereto in the
Agreement. On behalf of Holdings, I hereby certify to the Depositary Agent and
the Collateral Agent that I am authorized to execute this Withdrawal Certificate
and, as of the date hereof, that:

 

  1.

No Event of Default has occurred and is continuing under the Loan Documents.



--------------------------------------------------------------------------------

  2.

The following transfers are requested to be made from the Account as set forth
in greater detail in the attached Schedule I.

 

  3.

Set forth on Schedule I attached hereto is the name of each Person to whom any
payment is to be made, a summary description of the purposes (if other than for
general working capital purposes) for which each payment was or is to be made
and payment instructions therefore.

 

  4.

Each instruction made herein is given in accordance with the terms of the
Agreement and each transfer or disbursement requested hereunder is permitted
pursuant to the terms of the Loan Documents.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, a duly authorized officer of Holdings, sets
his or her name to this Withdrawal Certificate as of the date first written
above.

 

CHENIERE LNG HOLDINGS, LLC

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

Schedule I to

Withdrawal Certificate

Payments, Transfers, and Application of TUA Reserve Account

Withdrawal/Transfers to be made by Depositary Agent from the TUA Reserve Account

 

Transfer Date

   Payee and Purpose (if
other  than for general
working capital
purposes)    Wiring or Other  Payment
Instructions    Amount            $ [                     ]           $
[                     ]           $ [                     ]  [Insert additional
rows as necessary]          $ [                     ]  Total:    $
[                     ] 